          Case 3:16-cv-04360-VC Document 125 Filed 06/01/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  NOE ADALBERTO SILVA, et al.,                        Case No. 16-cv-04360-VC
                  Plaintiffs,
                                                      ORDER GRANTING REQUEST TO
           v.                                         DISMISS CLAIMS WITHOUT
                                                      PREJUDICE
  SAN PABLO POLICE DEPARTMENT, et
  al.,                                                Re: Dkt. No. 121
                  Defendants.


       Noe and Veronica Silva seek to dismiss their remaining federal claims without prejudice

under Federal Rule of Civil Procedure 41(a)(2). The defendants—the City of San Pablo, San

Pablo Police Department, and Police Chief Rosales—oppose this request, but their argument that

they would suffer “plain legal prejudice” unless the Silvas were forced to continue litigating the

claims that they recently resurrected on appeal does not make sense. Smith v. Lenches, 263 F.3d

972, 975 (9th Cir. 2001). Most prominently, the Silvas represent that they won’t reassert these
claims in the parallel state-court action. This dismissal is in reliance on that representation, so

although dismissal is without prejudice, presumably the Silvas would be barred by judicial

estoppel from pressing these claims if they break their word. See New Hampshire v. Maine, 532

U.S. 742, 750 (2001). So the defendants could only benefit from dismissal of these claims.

       Nor is the pending state-court action a reason to deny the Silvas’ request for dismissal

without prejudice. If the Silvas were to proceed on their federal claims in this Court, they would

have the option of requesting the reinstatement of their earlier-dismissed state-law claims under

the grant of supplemental jurisdiction. Watison v. Carter, 668 F.3d 1108, 1117 (9th Cir. 2012).

Yet the Silvas prefer to pursue their state-law claims in state court. Unsurprisingly, Ninth Circuit
          Case 3:16-cv-04360-VC Document 125 Filed 06/01/20 Page 2 of 2




precedent makes clear that the defendants can’t show plain legal prejudice by having to defend

against state-law claims in state court. See Smith, 263 F.3d at 976.

        Neither can the defendants rely on prejudice supposedly suffered by the officers named in

the state-court complaint. True, this Court denied Silva leave to amend his complaint to pursue

claims against the officers because he unfairly prejudiced the officers by waiting far too long to

recast them as potentially liable defendants, rather than mere witnesses. See Dkt. No. 86. But

even assuming prejudice to non-parties can properly be considered, the outcome of this motion

has no impact on the officers. Perhaps they still can remove the state case to federal court (in

which event the individual claims against the officers would be dismissed once again). Perhaps

it’s too late to remove the state case (in which event the officers will presumably succeed in

getting the claims against them dismissed in state court on the ground that the claims are an

improper end-run around the prior dismissal in this Court). These issues can be addressed by

future motions; in no event do they turn on what happens to the remaining federal claims in this

case.

        Finally, the defendants protest that dismissal without prejudice will deprive them of

prevailing-party status for purposes of recovering costs. Rule 41 conditions dismissal “on terms

that the court considers proper,” which can include an award of costs to the defendants. See

Westland Water District v. United States, 100 F.3d 94, 97 (9th Cir. 1996). Here, however, it is

appropriate to deny costs to the defendants given Silva’s financial status and the economic

disparity between the parties, not to mention the fact the defense bears at least a small portion of

the blame for how long this case has dragged on. See Dkt. No. 113.

        IT IS SO ORDERED.

Dated: June 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
